693 S.E.2d 915 (2010)
In the Matter of A.K., L.R., V.R., J.R.
appealed by Mother.
No. 6P10.
Supreme Court of North Carolina.
March 11, 2010.
Peter Wood, for Donna Russ.
Lucretia D. Guia, Georgiana L. Yonuscho, for GAL.
Misty Woodard, for Collette Farrows (Jr.).
Stephen L. Beaman, Wilson, for Wilson County DSS.

ORDER
Upon consideration of the petition filed on the 7th of January 2010 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."